AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations.


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                V.                                   (For Offenses Committed On or After November 1, 1987)

                   RUBEN URIBE-SEVILLA                                  Case Number:        18CR4601-DMS

                                                                     Crai Leff CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                 71668298
•-                                                                                                         FEB 2 72020
THE DEFENDANT:
lg]   admitted guilt to violation of allegation(s) No.      5 (Judicial Notice taken)

D     was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

               5                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     February 27 2020
                                                                     Date oflmposition of Sentence



                                                                     HON. Dana          . abraw
                                                                     UNITED STATES DISTRICT JUDGE
•   AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                RUBEN URIBE-SEVILLA                                                      Judgment - Page 2 of 2
    CASE NUMBER:              l 8CR4601-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     FOUR (4) MONTHS concurrent to l 9cr3687-DMS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     IZl   The court makes the following recommendations to the Bureau of Prisons:
           Defendant be designated to FCI Taft.




     D     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at _ _ _ _ _ _ _ _ _ A.M.                         on
           •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           18CR4601-DMS
